DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2021 has been entered.
Response to Amendment
Amendment, filed on 2/14/2021 has been considered and entered.
The amendment filed on 10/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Amended claim 1 recites “the first functional material layer and the second functional material layer comprise a cis-isomerized indigo and a trans-isomerized indigo” which is not supported by original disclosure. 
Further, amended claim 19 is amended to recite at least one dye comprises a cis-isomerized indigo and a trans-isomerized indigo.

cancel the new matter in the reply to this Office Action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Please see above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Recitation of “the first functional material layer and the second functional material layer comprise a cis-isomerized indigo and a trans-isomerized indigo”, and Further, amended claim 19 is amended to recite at least one dye comprises a cis-isomerized indigo and a trans-isomerized indigo.
Nowhere in original disclosure, is it disclosed that both first functional material layer and second functional material comprise both a cis-isomerized indigo and a trans-isomerized and the dye comprises a cis-isomerized indigo and a trans-isomerized indigo.
 Applicant stated that no new matter is added in Remarks and pointed out paragraphs 78-84, where there is no mention of above amended features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 103676288A; please see English Translation), and in view of Hino et al. (US 2016/0104821).
Regarding claims 1 & 19-20, Zhang et al. disclose a display apparatus (LED display; Fig 1, 3-4) comprising a backlight assembly (109, 309,409) including a light source (paragraph 76); a diffusive plate (prism layer in Fig 4) adjacent to the light source ; an optical film group ( 410, 408, 405,407) adjacent to the diffusion plate on an opposite side of the diffusive plate from the light source, the optical film group further comprising a first functional material layer (410), a bottom polarizer (408) proximal to the backlight assembly, a second functional material 
	Zhang et al. fail to disclose that the optical film group abutting the diffusion plate.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to abut each of the films to other adjacent film of the optical film group so as to prevent further absorption or loss of light due to air gap.
Further, Zhang et al. fail to disclose that the first functional material layer and the second functional material layer comprise cis-isomerized indigo and a trans-isomerized indigo.
	However, in the same field of display device, Hino et al. teaches having filter comprising indigo dye (paragraph 84).
Further absent showing any criticality, it would have been obvious to one having ordinary skill in the art to use both cis-isomerized and trans-isomerized indigo dye, which have absorption peaks at about 260nm, 480nm,540nm and 580nm, for absorbing particular wavelength of light as taught by Hino et al. in the device of Zhang et al., since selection of known material for known purposes is within the skill of art. 
Regarding claim 2, Zhang et al. disclose that the at least one functional material is configured to absorb light in the range of 480 nm - 520 nm, to thereby reshape the blue, red, and green peaks to be narrower (paragraph 134).
Regarding claim 3, Zhang et al. disclose that the at least one functional material (wide gamut film) is configured to further emit light in at least a range of 530 nm - 570 nm or a range 
Regarding claim 5, Zhang et al. disclose that the at least one functional material is configured to further emit light at 630 nm - 650 nm to thereby improve brightness and expand color gamut of the backlight assembly (Fig 12).
Regarding claim 7, Zhang et al. disclose that the at least functional material is configured to further emit light in at least a range of 530 nm - 570 nm or a range of 630 nm - 650 nm to thereby improve brightness and expand color gamut of the backlight assembly (Fig 12).
Regarding claim 9, Zhang et al. disclose that the functional material is configured to absorb light in the range of 480 -520 nm, and emit light around 650 nm to thereby improve an overall brightness of the display apparatus (Fig 12). 
Regarding claims 10 & 12, Zhang et al. disclose that the functional material comprises an organic semiconductor material (paragraph 90).
Regarding claim 11, Zhang et al. disclose that the functional material is configured to absorb light in the range of 575- 600 nm and emit light around 650 nm to thereby improve an overall brightness of the display apparatus (Fig 12).
Regarding claim I3, Zhang et al. disclose all the limitations of claim 13 except for bottom and top polarizer is a prism plate.
However, it would have been obvious to have lower and upper polarizer being prism plate depending on the design requirement of the output light of the display device.

.
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. & Hino et al. as applied to claim 1 above, and further in view of Seo et al. (US 2012/0205686).
Regarding claim 4, Zhang et al. disclose that the at least one functional material is configured to emit light in the range of 530 nm-570 nm (see Fig 12) but fails to disclose that it comprises MEH-PPV.		
However, in the same field of display, Seo et al. teach that MEH-PPV is a suitable material for emitting in the range of 530-570nm (paragraph 88).
Thus, it would have been obvious to one having ordinary skill in the art to use MEH-PPV material in the device of Zhang et al. for emitting light in the range of 530-570 nm, since selection of known material for known purposes is within the skill of art.
Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  & Hino et al. as applied to claim 1 above, and further in view of Suh (US 2017/0205666).
Regarding claims 6 & 8, Zhang et al. disclose that at least one functional material emits light of 650nm but is silent about being comprising a quantum dot material.
However, in the same field of display, teaches that for red emission material quantum dot material is a well-known suitable material for red emission (Paragraph 19).
Thus, it would have been obvious to one having ordinary skill in the art to use quantum dot material in the device of Zhang et al. for emitting light of 650nm (red), since selection of known material for known purposes is within the skill of art.

s 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.in view of Hino et al. as applied to claim 1 above, and further in view of Kimura (US 2009/0284929).
Regarding claims 14-16, Zhang et al. disclose a bottom polarizer (408) proximal to the backlight assembly and a top polarizer (407) distal to the back light assembly (see Fig 4).
But, Zhang et al. fail to disclose that polarizers include polarizing membrane layer (PVA) sandwiched between an upper TAC film and a bottom TAC film.
However, in the same field of LCD display, Kimura teaches that Polarizing membrane comprises PVA and PVA film is sandwiched by top and bottom TAC film for high transmitting and high durability of the polarizing film (paragraph 1033).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use such polarizing membrane in the device of Zhang et al for high durability.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.  in view of Hino et al., as applied to claim 1 above, and further in view of Zhang et al. (US 2016/0187708).
Regarding claim 17, Zhang et al. (CN 103676288A) teach polarizer layer (305) with the display panel (301) and the at least one functional material (310) is disposed over a glass cover (303) over the display panel (see Fig 3; paragraph 81).
But, Zhang et al. fails to disclose that polarizer is integrated with the display panel.
However, making integral is considered prima facie obvious in the absence of unexpected results (see In re Larson, 340 F.2d 965,968,144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)).

Further, Zhang et al. fail to disclose that polarizer comprises polyimide.
However, in US 2016/0187708, Zhang et al. teaches polyimide as the suitable material for polarizing film, since polyimide has strong resistance to high temperature and humidity, resulting good durability of polarizer (paragraph 16).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use Polyimide for polarizing membrane for the durability of the polarizing film in the LCD display.
			       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875